Citation Nr: 9913722	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-01 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Propriety of the initial evaluation of 10 percent 
assigned for service-connected bursitis of the left hip.  

3.  Propriety of the initial evaluation of 10 percent 
assigned for service-connected tibialis posterior tendinosis 
of the right foot, a transfer lesion on the second metatarsal 
head with a painful exostosis overlying the tibial aspect of 
the hallux metatarsal head, and bilateral pes planus 
(previously defined as bilateral plantar fasciitis with mild 
pes planus, mild hallux valgus, and a right heel spur).  


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active military duty from July 1970 to 
August 1990.  

By a May 1995 rating action, the Columbia, South Carolina, 
regional office (RO) in pertinent part denied service 
connection for a left knee contusion and granted service 
connection for bursitis of the left hip (0%, effective from 
October 1994) and for bilateral plantar fasciitis with mild 
pes planus, mild hallux valgus, and a right heel spur (10%, 
effective from October 1994).  Thereafter, the veteran 
perfected a timely appeal with regard to the denial of 
service connection for a left knee contusion, the initial 
noncompensable rating assigned to her service-connected left 
hip disability, and the initial 10% evaluation awarded to her 
service-connected bilateral foot disability.  

In December 1997, the Board of Veterans' Appeals (Board) 
remanded these claims for further evidentiary development.  
Following completion of some of the instructions set forth in 
the Board's remand, the RO, in September 1998, confirmed its 
prior denial of service connection for a left knee disorder 
as well as the 10% rating previously awarded for the 
veteran's service-connected bilateral foot disability.  
Additionally, the RO granted a 10% evaluation for the 
service-connected bursitis of the veteran's left hip.  In 
March 1999, the veteran's claims folder was returned to the 
Board for further appellate review of her claims.  


FINDING OF FACT

The record contains no competent medical evidence associating 
a left knee disability, including any patellofemoral pain 
syndrome, degenerative joint disease, tendonitis/bursitis, 
patellar tracking problems, and chondromalacia that the 
veteran may have in this joint, to her active military 
service.  



CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that his 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
A well-grounded claim is a plausible claim, one that appears 
to be meritorious.  See Murphy, 1 Vet.App. at 81.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Id.  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred during service, competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet.App. 
465, 469 (1994).  

Throughout the current appeal, the veteran has asserted that 
she has a left knee disability which began during her active 
military duty.  According to the service medical records, the 
veteran sustained, in pertinent part, an abrasion of her left 
knee in April 1978 following a beating on the previous night.  
Subsequently, in October 1987, the veteran sought treatment 
after falling and striking her knee.  Physical examination of 
the veteran's left knee showed zero degrees and 30 degrees of 
valgus and varus flexion without laxity, a negative 
McMurray's test, and a negative anterior drawer sign.  X-rays 
taken of the veteran's left knee were within normal limits.  
The military physician diagnosed a knee contusion.  The 
veteran was given crutches.  

Two months later, the veteran reported that she was kneeling 
that day and developed infrapatellar pain.  She denied any 
trauma.  Examination of the veteran's left knee demonstrated 
mild crepitus as well as a small amount of inflammation in 
the infrapatellar region with tenderness.  X-rays taken of 
the veteran's left knee showed no bone abnormality and were 
within normal limits.  Bursitis was diagnosed.  

At the retirement examination conducted in May 1990, the 
veteran reported that she experienced intermittent locking of 
her right knee since 1988.  The examination also showed 
degenerative joint disease of the veteran's right knee.  
However, the evaluation demonstrated no complaints, or 
findings, of a left knee disability.  

The veteran was discharged from active military service in 
August 1990.  According to the post-service medical reports 
which have been obtained and associated with the claims 
folder, the veteran underwent a VA orthopedic examination in 
April 1995.  At this evaluation, the veteran complained of 
knee pain as well as intermittent locking and pain when 
walking up and down stairs.  She reported having knee 
problems since 1987 when she fell off a stool.  Examination 
of both knees demonstrated no swelling or deformity, some 
pain with patellar compression or mobilization, no medial or 
lateral instability, range of motion from 3 degrees of 
hyperextension to 140 degrees of flexion, and no evidence of 
ligamentous instability or meniscal tear.  X-rays taken of 
the veteran's knees were negative.  The examiner provided the 
impression of a history and physical examination consistent 
with patellofemoral pain syndrome.  

Thereafter, in May 1997, the veteran sought treatment for 
complaints of left knee pain and instability.  The veteran 
reported that her left knee pain had been present since 
February but had worsened in the last five days prior to the 
treatment session.  She informed the examiner that she had 
sustained an injury during service in 1987.  Additionally, 
she stated that she had tried medications prescribed for 
joint pain as well as rest, elevation, and ice but found no 
significant relief.  Examination showed tenderness and 
crepitus but no effusion.  The examiner provided the 
impression of possible ligament problems.  

In June 1997, the veteran again sought treatment for 
complaints of left knee pain since February.  The veteran 
expressed her belief that her walking every day for exercise 
may have "triggered" the pain.  Additionally, the veteran 
noted that walking up and down stairs worsens her pain.  
Examination demonstrated "good" range of motion at all 
joints, no swelling, no warmth, minimal tenderness at the 
left infrapatellar bursa/tendon, crepitus at the left knee, 
and stability.  Magnetic resonance imaging (MRI) completed on 
the veteran's left knee showed no tears and minimal bursitis.  
X-rays taken of the veteran's left knee noted minimal joint 
space narrowing.  The examiner assessed mild degenerative 
joint disease of, as well as tendonitis/bursitis in, the left 
knee.  

In July 1997, the veteran complained of left knee pain for 
several months.  The veteran described this pain as a sharp 
pain under her patella especially with descending stairs.  
The veteran explained that her left knee pain is relieved 
with rest and ice.  The examiner noted that MRI completed on 
the veteran's left knee had shown mild degenerative joint 
disease.  Examination demonstrated an active ranges of motion 
of the veteran's left knee which was within normal limits, 
mild crepitus with active ranges of motion, no ligamentous 
instability, strength which was within normal limits, good 
patellar mobility, no tenderness to palpation, and no edema.  
The squat test was positive for pain of the veteran's left 
knee.  The examiner assessed degenerative joint disease of 
the left knee as well as some patellar tracking problems 
contributing to the pain of this joint.  

An October 1997 medical record included the notation that the 
veteran had reported that Tylenol helps her left knee.  In 
the following month, the veteran noted that she was 
experiencing multiple joint problems throughout her body, 
including her knee and shoulder.  The medical report included 
the general assessment of degenerative joint disease.  

Pursuant to the Board's December 1997 remand, the veteran 
underwent a VA orthopedic examination in March 1998 at which 
time she continued to complain of left knee pain.  She 
informed the examiner that, in 1982, she had fallen 
approximately five feet from a ladder and landed directly on 
her left knee.  She stated that, despite a negative finding 
on radiographic films taken at the time of the injury, she 
has continued to experience, since that time, intermittent 
giving way of the joint when she ambulates.  Additionally, 
she noted that her left knee pain had improved for 
approximately nine months but then recurred after "walking 
on ice" when she slipped and sustained a twisting injury to 
her left knee.  Since the ice injury, the veteran complained 
of persistent and daily knee pain.  The veteran explained 
that walking downstairs exacerbates her knee pain most 
significantly and that prolonged sitting in a car also causes 
her knee pain.  She claims that her left knee pain has caused 
her to fall on several occasions.  

Examination of the veteran's left knee demonstrated no 
evidence of vastus medalis oblique (VMO) atrophy, full range 
of motion, the ability to extend the joint fully and to flex 
to 120 degrees, pain as motion of the joint approaches 
110 degrees, no tenderness overlying the medial and lateral 
joint line, normal tracking of the patella, pain overlying 
the medial and lateral patellar facets, and reproduction of 
symptoms on patellar grind test.  The examiner provided the 
impression of chondromalacia of the left knee.  

Due to the failure to comply with the Board's remand 
instructions, the RO returned the veteran's claims file to 
the Columbia VA Medical Center (VAMC) for an addendum to 
include responses to the Board's questions.  (According to 
the Board's December 1997 remand, the Board requested, in 
pertinent part, an opinion discussing the etiology of the 
veteran's left knee pathology found on examination.  
Specifically, the Board asked the examiner conducting the 
examination to provide an opinion regarding the approximate 
time of onset of any left knee disability shown on 
examination as well as whether it is at least as likely as 
not that any such left knee pathology can be related to the 
veteran's period of military service.)  In July 1998, the 
examiner who had conducted the March 1998 VA examination 
noted that X-rays taken of the veteran's "knee" did not 
confirm any evidence of degenerative changes of this joint 
other than mild joint space narrowing.  The examiner 
essentially provided a discussion of the veteran's feet and 
left hip.  

Thereafter, in August 1998, the RO again returned the 
veteran's claims file to the Columbia VAMC for completion of 
the Board's remand instructions.  In pertinent part, the RO 
noted that the opinions regarding the etiology any left knee 
pathology shown on examination had not been provided.  

According to an August 1998 report, the examiner who had 
conducted the March 1998 VA examination and who had written 
the July 1998 addendum explained that he had reviewed the 
veteran's claims folder.  In relevant part, the examiner then 
expressed his opinion that the etiology of the veteran's 
"left knee" is not related to any specific event or to any 
specific cause due to her "service connected activities" 
and that the time of onset of her left knee pain is both 
clinically and radiographically most likely gradually 
progressive over a long period of time.  The examiner cited 
the veteran's radiographic films as demonstrating no 
post-traumatic changes.  The examiner also expressed his 
opinion that the mild degenerative joint disease of the 
veteran's left knee is more consistent with osteoarthritis 
rather than post-traumatic etiology.  As support for his 
opinion, the examiner cited the 1996 MRI completed on the 
veteran's left knee.  

The Board acknowledges the contentions made by the veteran 
during the current appeal that she has a left knee disability 
(manifested by pain, locking, and "giving way" of the 
joint) which began during her active military duty.  In this 
regard, the Board notes that the service medical records 
reflect in-service treatment for an abrasion, contusion, and 
bursitis of the veteran's left knee.  

Importantly, however, the retirement examination, which was 
conducted in May 1990, demonstrated no complaints, or 
findings, of a left knee disability.  Significantly, although 
the relevant post-service medical records which have been 
obtained and associated with the claims folder reflect 
relevant diagnoses of patellofemoral pain syndrome, mild 
degenerative joint disease, minimal tendonitis/bursitis, some 
patellar tracking problems, and chondromalacia of the 
veteran's left knee, these reports fail to provide any 
competent evidence associating these recently diagnosed 
disorders to her active military duty (either having their 
onset during service or as the product of continued symptoms 
since service).  

In this regard, the Board notes that the examiner who 
conducted the April 1995 VA orthopedic examination concluded 
that the veteran's history and physical examination were 
consistent with patellofemoral pain syndrome.  Significantly, 
however, review of the report of this evaluation appears to 
indicate that the examiner did not have access to the 
veteran's claims folder, including her service medical 
records.  What is significant about the information contained 
in the service medical records is the fact that the reports 
last document an episode of left knee treatment in December 
1987 when the veteran was treated for left knee bursitis.  
Consequently, the examiner's conclusion at the post-service 
VA orthopedic evaluation in April 1995 appears to have been 
based upon statements made by the veteran herself.  

Significantly, in the report of the March 1998 VA orthopedic 
examination as well as the August 1998 addendum, which were 
both completed pursuant to the Board's December 1997 remand, 
the examiner specifically stated that he had reviewed the 
veteran's claims folder.  Moreover, according to the reports 
of this examination, and the subsequent addendum, the 
examiner, after reviewing the veteran's claims folder, 
interviewing her, and examining her left knee, expressed his 
opinion that the etiology of the veteran's "left knee" is 
not related to any specific event or to any specific cause 
due to her "service connected activities."  Specifically, 
the examiner expressed his opinion that the mild degenerative 
joint disease of the veteran's left knee is more consistent 
with osteoarthritis rather than post-traumatic etiology.  The 
examiner explained that the time of onset of the veteran's 
left knee pain is both clinically and radiographically most 
likely gradually progressive over a long period of time.  As 
support for his opinion, the examiner cited the veteran's 
radiographic films as demonstrating no post-traumatic changes 
as well as the recent MRI.  

Competent medical evidence of a nexus between current 
disability and a veteran's active military service is 
required for a finding of a well-grounded claim.  See Jones 
v. Brown, 7 Vet.App. 134 (1994).  Such evidence is lacking in 
this case.  In other words, no one with sufficient expertise 
has provided an opinion that the veteran has a left knee 
disability, defined as patellofemoral pain syndrome, mild 
degenerative joint disease, minimal tendonitis/bursitis, some 
patellar tracking problems, and chondromalacia of the left 
knee, which is traceable to her military service, either 
having its onset during service or as the product of 
continued symptoms since service.  Consequently, the 
veteran's claim of service connection for a left knee 
disability must be found to be not well grounded.  Caluza, 
supra.  


ORDER

Service connection for a left knee disability is denied.  





REMAND

I.  Left Hip

In December 1997, the Board remanded for further evidentiary 
development the veteran's claim regarding the propriety of 
the initial noncompensable evaluation assigned for the 
service-connected bursitis of her left hip.  After reviewing 
the pertinent evidence of record, the Board concluded that 
the report of the April 1995 VA orthopedic examination, which 
was the only post-service evaluation that the veteran was 
accorded, did not adequately address her complaints of left 
hip pain.  Specifically, as the Board noted, although the 
veteran complained of left hip pain, the examiner who 
conducted the April 1995 VA evaluation simply noted that the 
examination had demonstrated some pain to deep palpation over 
the veteran's greater trochanter.  

Not only did the Board find the April 1995 VA examination an 
inadequate evaluation of the veteran's left hip pain, but the 
Board also noted that, even after this evaluation, the 
veteran continued to complain of "chronic" and "daily" 
left hip pain.  Additionally, in the notice of disagreement 
as well as in the substantive appeal, the veteran reported 
experiencing decreased range of motion in her left hip.  
Consequently, in December 1997, the Board determined that the 
veteran's claim regarding the propriety of the initial 
noncompensable rating assigned for the service-connected 
bursitis of her left hip should be remanded to accord her an 
opportunity to undergo an examination which would adequately 
evaluate any functional loss that she may experience in her 
left hip due to pain in this joint.  See DeLuca v. Brown, 
8 Vet.App. 202, 206 (1995).  

Therefore, in the December 1997 remand, the Board asked that 
the veteran be accorded a VA orthopedic examination which 
would, in relevant part, determine the extent of the 
service-connected bursitis of her left hip.  In particular, 
the Board requested that the examiner conducting the 
evaluation provide the active and passive ranges of motion 
(in degrees with an explanation as to the normal range of 
motion) of this joint found on examination and that he 
include explicit responses to specific questions concerning 
any functional loss that the veteran may experience as a 
result of her left hip pain.  

Additionally, the Board asked the RO to obtain and to 
associate with the claims folder any available records of 
recent left hip treatment that the veteran had received which 
were not previously obtained.  According to the treatment 
records which the RO attained and associated with the claims 
folder pursuant to the Board's December 1997 remand, a 
September 1996 medical report noted that the veteran's 
medical problems included degenerative joint disease of her 
hip.  

The examiner who conducted the VA orthopedic examination in 
March 1998 pursuant to the Board's December 1997 remand noted 
the veteran's assertions that her left hip pain is present 
daily, that she takes medication which does help her 
symptoms, and that her main pain relief is avoidance of 
activities which exacerbate this problem.  Additionally, the 
examiner reported that physical examination of the veteran's 
left hip demonstrated tenderness overlying the lateral aspect 
of her greater trochanter on the left as well as a snapping 
of the iliotibial band around the greater trochanter (when 
doing sit-ups) which reproduces her pain.  

Significantly, the examiner did not provide the ranges of 
motion of the veteran's left hip or explicit responses to the 
specific questions concerning any functional loss that the 
veteran may experience as a result of her left hip pain.  The 
Board acknowledges that the RO recognized the inadequacy of 
this VA examination and, for this reason, returned the 
veteran's claims folder to the Columbia VA Medical Center 
(VAMC) for completion of the remand instructions.  The 
examiner who had conducted the March 1998 VA examination 
again reviewed the veteran's claims folder and noted in a 
July 1998 addendum that, although the veteran had related the 
onset of her bursitis to her increased activities, he (the 
examiner) believed that her bursitis was secondary to 
iliotibial band tendinosis.  The examiner explained that, 
although the activities described by the veteran could 
precipitate her symptoms, the underlying etiology is the lack 
of stretching or a tight iliotibial band.  The examiner 
stated that this condition is usually easily corrected by 
undergoing stretching of this particular structure.  

Significantly, however, in the July 1998 addendum, the 
examiner again failed to provide the information requested by 
the Board in the December 1997 remand (e.g., the active and 
passive ranges of motion of the veteran's left hip as well as 
the explicit responses to the specific questions concerning 
any functional loss that the veteran may experience as a 
result of her left hip pain).  For this reason, the RO again 
returned the veteran's claims folder to the Columbia VAMC for 
completion of the Board's remand instructions.  

In an August 1998 report, the same examiner who had completed 
both the March 1998 VA orthopedic examination as well as the 
July 1998 addendum, noted that the veteran demonstrated pain 
only with direct palpation overlying her greater tuberosity 
of her left hip and showed no evidence of weakness or 
impairment to employability by physical examination of her 
hips, knees, or feet.  The remainder of this report included, 
with regard to the veteran's hips, a discussion of the ranges 
of motion and of any pain on motion of the veteran's right 
hip, not her left hip.  Clearly, the examiner again failed to 
provide the information specifically requested by the Board 
with regard to the service-connected bursitis of the 
veteran's left hip.  

Following the RO's attempts to obtain from the Columbia VAMC 
the information requested in the December 1997 remand, the 
agency, by a September 1998 rating action, awarded a 
compensable disability evaluation of 10 percent, effective 
from October 1994, for the service-connected bursitis of the 
veteran's left hip.  In October 1998, the RO notified the 
veteran of this grant and informed her that the award was 
considered a total grant of benefits sought and that, 
therefore, no further action would be taken on her claim 
regarding her left hip disability.  However, in a statement 
dated two months later, the veteran's representative stated 
that the veteran wished "to keep this [claim] under 
appeal."  Consequently, the Board will proceed with its 
consideration of the veteran's claim regarding the propriety 
of the initial evaluation of 10 percent assigned for the 
service-connected bursitis of her left hip.  

The Board acknowledges and appreciates the efforts made by 
the RO to obtain the information as requested in the prior 
remand.  Significantly, however, despite the RO's attempts to 
acquire such evidence, the reports of the March 1998 VA 
orthopedic examination as well as the subsequent addendums do 
not contain competent medical evidence regarding the active 
and passive ranges of motion of the veteran's left hip as 
well as specific information concerning any functional loss 
that she may experience as a result of her left hip pain.  
Importantly, the outpatient treatment records which were 
received both prior, and subsequent, to the Board's remand 
instructions also do not provide such evidence.  The only 
relevant recent post-service outpatient treatment record 
received during the current appeal is the September 1996 
report which simply noted that the veteran's medical problems 
included degenerative joint disease of her hip.  

In light of the continued absence of evidence regarding the 
active and passive ranges of motion of the veteran's left hip 
and the specific information concerning any functional loss 
that she may experience as a result of her left hip pain, the 
Board must conclude that a second remand is necessary prior 
to final adjudication of the veteran's claim regarding the 
propriety of the initial evaluation of 10 percent assigned 
for the service-connected bursitis of her left hip.  See 
Stegall v. West, No. 97-78, slip op. at 4 (U.S. Vet. App. 
June 26, 1998) (in which the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court") held that a remand by the Court or the Board 
imposes upon the Secretary of Veterans Affairs a concomitant 
duty to ensure compliance with the terms of the remand).  

On second remand, the veteran should be accorded another VA 
examination which will provide completed responses to the 
Board's prior remand instructions regarding the ranges of 
motion of the veteran's left hip as well as the functional 
loss she may experience due to her left hip pain.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 5251-5253 
(1998).  See also DeLuca at 206 (in which the Court explained 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups").  



II.  Feet

By the May 1995 rating action, the RO granted service 
connection for bilateral plantar fasciitis with mild pes 
planus, mild hallux valgus, and a right heel spur and 
assigned a 10 percent evaluation for this disability, 
effective from October 1994.  Thereafter, the veteran 
perfected a timely appeal with respect to the issue of the 
propriety of the initial rating of 10 percent assigned for 
this service-connected disability.  

In December 1997, the Board remanded for further evidentiary 
development the veteran's claim regarding the propriety of 
the 10 percent evaluation assigned for her service-connected 
bilateral plantar fasciitis with mild pes planus, mild hallux 
valgus, and right heel spur.  In particular, the Board 
requested that the RO accord the veteran a VA examination 
which would include a report of all findings, in detail, 
which were consistent with the criteria used to rate foot 
disabilities.  The Board referred the RO to the relevant 
diagnostic codes which rate foot disabilities (see 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5276 to 5284) and specifically 
cited Diagnostic Code 5276 which rates impairment resulting 
from acquired flatfoot.  See 38 C.F.R. § 4.71a, Code 5276.  
Additionally, the Board asked the RO to obtain and to 
associate with the claims folder copies of records of 
treatment that the veteran had received for her 
service-connected foot disability.  

Review of the claims folder indicates that the RO acquired 
and associated with the claims folder copies of records of 
medical treatment that the veteran had recently received.  
According to these reports, in January 1997 the veteran 
sought treatment for complaints of bilateral foot pain 
secondary to "multiple small problems with both feet."  The 
veteran reported that she had a history of a bunionectomy on 
both feet and that she was status-post fascia release on both 
heels for plantar fasciitis.  Physical examination 
demonstrated mild flat feet with scars secondary to these 
prior surgeries, poor medial arch, no tenderness by pressure, 
no motor or sensory problems, and normal foot and ankle 
movements.  The examiner provided the impression of bilateral 
poor medial arch secondary to flat feet with plantar 
fasciitis.  The veteran was referred to orthotics to improve 
her arch support with bilateral heel cushions to fit to her 
sneakers and shoes.  

At the March 1998 VA examination conducted pursuant to the 
Board's December 1997 remand, the veteran continued to 
complain of bilateral foot pain which she described as 
persistent despite heel cord stretching and other physical 
therapy modalities.  The veteran explained that, although she 
had previously noted a significant improvement in her 
symptoms, she has experienced (since then) a return of 
plantar foot pain with prolonged ambulation and standing as 
well as a development of a plantar callosity overlying her 
left forefoot.  

Despite the relatively negative findings at the January 1997 
outpatient treatment session (including mild flat feet, scars 
secondary to the prior surgeries, no tenderness by pressure, 
no motor or sensory problems, and normal foot and ankle 
movements), the fact remains that this medical record also 
indicates that the veteran has bilateral poor medial arch 
secondary to flat feet.  Significantly, this medical report, 
which notes that the veteran was referred to orthotics to 
improve her arch support with bilateral heel cushions to fit 
to her sneakers and shoes, in conjunction with the report of 
the March 1998 VA examination, which indicates that the 
veteran described a return of plantar foot pain despite heel 
cord stretching and other physical therapy modalities, 
clearly reflects a worsening of the veteran's bilateral foot 
symptoms.  

The examiner conducting the March 1998 VA examination noted 
the following findings:  an inability to do leg-heel rise on 
the right foot (the arch did not reconstitute with attempts), 
an ability to perform leg-heel rise on the left without 
marked difficulty (and with minimal reconstituting of the 
arch), supple subtalar joint motion bilaterally, tenderness 
along the tibialis posterior tendon course on the right, no 
tenderness overlying the posterior tibial tendon on the left, 
a transfer lesion overlying the plantar aspect of the second 
metatarsal head which is tender to palpation, ankle range of 
motion from 25 degrees of dorsiflexion to 45 degrees of 
plantar flexion, and strong ankle eversion bilaterally.  
Furthermore, the examiner provided the impression of tibialis 
posterior tendinosis of the right foot as well as a transfer 
lesion on the second metatarsal head with a painful exostosis 
overlying the tibial aspect of the hallux metatarsal head.  

Subsequently, in the July 1998 addendum, the examiner 
reiterated these relevant diagnoses, also diagnosed pes 
planus, and concluded that the veteran did not have plantar 
fasciitis.  Additionally, the examiner expressed his opinion 
that the veteran's transfer lesion as well as her pes planus 
are the result of her tibialis posterior tendinosis, which 
was caused by her active military duty.  (In this regard, the 
Board notes that, as a result of these recent diagnoses, the 
RO, by a September 1998 rating action, redefined the 
veteran's service-connected foot disorder as tibialis 
posterior tendinosis of the right foot but confirmed the 
previously-assigned 10 percent evaluation for this 
service-connected disability.  However, because the medical 
examiner has related both the transfer lesion as well as the 
pes planus to the veteran's tibialis posterior tendinosis, 
the Board believes that these additional characteristics 
should also be included as part of the veteran's 
service-connected foot disability.)  

Significantly, however, the examiner conducting the March 
1998 VA examination failed, as requested by the Board in the 
previous remand, to provide a discussion of all findings 
consistent with the criteria used to rate foot disabilities, 
particularly those requirements which evaluate impairment 
resulting from acquired flatfoot.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5276 to 5284 (and, specifically, Code 5276).  
The examiner's omission is especially significant in view of 
the recent medical evidence reflecting a worsening of the 
veteran's bilateral foot symptomatology.  

In light of the continued absence of evidence regarding the 
findings consistent with the criteria used to rate foot 
disabilities, particularly those requirements which evaluate 
impairment resulting from acquired flatfoot (see 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5276 to 5284 and, specifically, 
Code 5276), the Board must conclude that a second remand is 
necessary prior to final adjudication of the veteran's claim 
regarding the propriety of the initial evaluation of 
10 percent assigned for the service-connected tibialis 
posterior tendinosis of the right foot, a transfer lesion on 
the second metatarsal head with a painful exostosis overlying 
the tibial aspect of the hallux metatarsal head, and 
bilateral pes planus.  See Stegall v. West, No. 97-78, slip 
op. at 4 (U.S. Vet. App. June 26, 1998) (in which the Court 
held that a remand by the Court or the Board imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand).  On second remand, 
the veteran should be accorded another VA examination which 
will provide evidence regarding the findings consistent with 
the criteria used to rate foot disabilities, particularly 
those requirements which evaluate impairment resulting from 
acquired flatfoot (see 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5276 to 5284 and, specifically, Code 5276), as the 
Board had requested in its prior remand.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, she should be 
asked about records of any treatment 
received for her left hip and foot 
disabilities in recent years.  The RO 
should assist the veteran in accordance 
with 38 C.F.R. § 3.159 (1998).  

2(a).  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the extent of the 
service-connected bursitis of her left 
hip and the service-connected tibialis 
posterior tendinosis of her right foot, a 
transfer lesion on her second metatarsal 
head with a painful exostosis overlying 
the tibial aspect of her hallux 
metatarsal head, and bilateral pes 
planus.  The claims folder, and a copy of 
this remand, should be made available to 
the examiner.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  

2(b).  With regard to the veteran's 
service-connected left hip disability, 
the examiner must include the active and 
passive ranges of motion (in degrees with 
an explanation as to the normal range of 
motion) of this joint found on 
examination.  It is also requested that 
the examiner provide explicit responses 
to the following questions for the 
veteran's service-connected left hip 
disability:  

2(b)(1).  Does the diagnosed disorder 
cause weakened movement, excess 
fatigability, or incoordination?  If so, 
the examiner should comment on the 
severity of these manifestations and 
their effect on the ability of the 
veteran to perform average employment in 
a civil occupation.  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.  

2(b)(2).  With respect to any subjective 
complaints of pain, the examiner is 
requested to comment specifically on 
whether pain is visibly manifested on 
movement of the joint; the presence and 
degree of, or absence of, muscle atrophy 
attributable to the disability; the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the disorder; or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the disability.  All functional losses 
found to be due to the service-connected 
left hip disability (and any associated 
problems), including any pain, weakness, 
or additional difficulties during 
flare-ups, should be equated to 
additional range of motion of the joint 
lost beyond that demonstrated clinically.  

2(c).  With regard to the veteran's 
service-connected foot disability, the 
examiner should report, in detail, all 
findings consistent with the criteria 
used to rate foot disabilities.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5276 
to 5284.  In particular, the examiner 
should discuss the nature of the tibialis 
posterior tendinosis of the veteran's 
right foot and the transfer lesion on her 
second metatarsal head with a painful 
exostosis overlying the tibial aspect of 
her hallux metatarsal head.  
Additionally, the examiner should discuss 
the nature of the veteran's bilateral pes 
planus (including the effect of built-up 
shoe, arch support, and orthopedic shoes 
or appliances as well as the presence or 
absence of weight-bearing line over or 
medial to the great toe, inward bowing of 
the tendo achillis, pain on manipulation 
and use of the feet, objective evidence 
of marked deformity (such as pronation, 
abduction, etc.), accentuated pain on 
manipulation and use, indications of 
swelling on use or characteristic 
callosities, marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement, and 
severe spasm of the tendo achillis on 
manipulation).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

3.  When the development has been 
completed to the extent indicated, the RO 
should re-adjudicate the issue regarding 
the propriety of the initial evaluation 
of 10 percent assigned for 
service-connected bursitis of the left 
hip as well as the issue concerning the 
propriety of the initial rating of 
10 percent assigned for the 
service-connected tibialis posterior 
tendinosis of the right foot, a transfer 
lesion on the second metatarsal head with 
a painful exostosis overlying the tibial 
aspect of the hallux metatarsal head, and 
bilateral pes planus.  In adjudicating 
these rating claims, the RO should 
consider all potentially applicable 
rating criteria as well as the 
appropriateness of "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 
(1999).  If either of these benefits 
sought is not granted, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
and given an opportunity to respond.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review.  

No action is required by the veteran until she receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures and to obtain clarifying 
evidence.  

The veteran's initial rating claims must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, 
	Board of Veterans' Appeals

 

